Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-20 are pending.

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 8/24/2020 is being considered by the examiner.
Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



 	Claims 1-2, 5-14 and 17-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kesin et al. (U.S. Patent No. 9,07,652, hereinafter Kesin)
 	With respect to claims 1, 10 and 17, Kesin discloses an apparatus, method and a computer readable medium comprising: a processor; and a computer readable medium on which is stored machine readable instructions that are to cause the processor to: 
 	access user activity data that identifies activities and user identifiers corresponding to the activities; identify respective pairs of activities that correspond to common user identifiers in the user activity data (e.g. Kesin, Fig. 3, col. 9, lines 58-65, “…receive user information.  User information can include information that helps to sort the users”); assign the activities into a plurality of groups based on the common user identifiers corresponding to the pairs of activities (e.g. Kesin, col. 10, lines 1-11 and lines 19-24, “A similarity score can be determined for users based on their history of user activity“; “a network user who is an accountant can get placed in a first cohort with tax attorney…”); determine a correlation between a user event and the plurality of groups (e.g. Kesin, col. 10, lines 12-18. “the users can be divided into cohorts based at least in part, on the similarity score.  Similar users with high similarity scores can be placed into the same cohort”); determine whether the user event is suspicious based on the determined correlation; and based on a determination that the user event is suspicious, output an indication that the user event is suspicious (e.g. Kesin, col. 13, lines 45-48, (“By grouping users into cohorts, the anomaly detection system is better able to compare user activity to logged activity of similar users to determine if the user activity is anomalous”). 

 	With respect to claim 2, Kesin discloses the apparatus of claim 1, wherein the instructions are further to cause the processor to: determine, for each of the respective pairs of activities, a number of user identifiers that corresponds to the pair of activities; and assign the activities into the plurality of groups based on the number of user identifiers corresponding to the pairs of activities (e.g. Kesin, col.  4, lines 30-34; col. 10, lines 1-11). 

	With respect to claim 5, Kesin discloses the apparatus of claim 1, wherein to determine the correlation between the user event and the plurality of groups, the instructions are further to cause the processor to: identify a user identifier of the user event; determine prior user activities corresponding to the identified user identifier; and based on the determined prior user activities, determine to which of the plurality of groups the identified user identifier belongs (e.g. Kesin, col. 10, lines 1-49). 

 	With respect to claim 6, discloses the apparatus of claim 5, wherein, to determine whether the user event is suspicious, the instructions are further to cause the processor to: determine that the user event does not fall within a group to which the user identifier belongs; and based on a determination that the user event does not fall within a group to which the user identifier belongs, determine that the user event is suspicious (e.g. Kesin, col. 10, lines 1-24 and col. 13, lines 45-48). 



 	With respect to claim 8, Kesin discloses the apparatus of claim 5, wherein, to determine whether the user event is suspicious, the instructions are further to cause the processor to: determine that the user event falls inside of a group to which the user identifier belongs; and based on a determination that the user event falls within a group to which the user identifier belongs, determine that the user event is not suspicious (e.g. Kesin, Fig. 11, 1105 and 1107). 

 	With respect to claim 9, Kesin discloses the apparatus of claim 1, wherein the instructions are further to cause the processor to: based on a determination that the user event is suspicious, output an instruction to limit or deny access by a user identifier associated with the user event to an application (e.g. Fig. 11, 1109). 

	With respect to claim 11, Kesin discloses the method of claim 10, further comprising: determining prior user activities corresponding to the user identifier of the user event; and based on the determined prior user activities, determining to which of the plurality of groups the user identifier of the user event belongs (e.g. Kesin, col. 10, lines 1-49).



 	With respect to claim 13, Kesin discloses the method of claim 12, further comprising: based on a determination that the user event is abnormal, outputting the determined user activities corresponding to the user identifier of the user event (e.g. Fig. 10, 1019). 

 	With respect to claim 14, Kesin discloses the method of claim 11, further comprising: determining that the user event does not match any of the determined prior user activities corresponding to the user identifier of the user event and falls within a group to which the user identifier of the user event is determined to belong; and based on the determination that the user event does not match any of the determined prior user activities corresponding to the user identifier of the user event and falls within a group to which the user identifier of the user event is determined to belong, determining that the user event is normal (e.g. Kesin, Fig. 11, 1105 and 1107).

 	With respect to claim 18, discloses the computer readable medium of claim 17, wherein the instructions are further to cause the processor to: identify correlations between users and 

 	With respect to claim 19, Kesin discloses the computer readable medium of claim 17, wherein the instructions are further to cause the processor to: identify respective pairs of activities that correspond to common users; determine, for each of the respective pairs of activities, a number of users that corresponds to the pair of activities; and assemble the activities into the plurality of groups based on the number of users corresponding to the pairs of activities (e.g. Kesin, col. 10, lines 1-49) . 

 	With respect to claim 20, Kesin discloses the computer readable medium of claim 17, wherein the instructions are further to cause the processor to: determine that the user event does not match any of the prior user activities and that the user event falls within a group to which the user is classified; and based on the determination that the user event does not match any of the user activities of the user and that the user event falls within a group to which the user is classified, determine that the user event is normal (e.g. Kesin, Fig. 11, 1105 and 1107).

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

	Claims 3-4 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kesin in view of Sweeney et al. (U.S. Patent Application Publication No. 2018/0124091, hereinafter Sweeney).
 	 With respect to claims 3 and 15, Kesin does not explicitly disclose wherein the instructions are further to cause the processor to use graph to: assign each of the activities as a node in a graph; assign edges between respective pairs of nodes, wherein a property of each of the edges corresponds to the determined number of user identifiers for the respective pair of nodes to which the edge connects; and assign the activities into a plurality of groups based on the properties of the edges between the respective pairs of nodes. 
 	 However, Sweeney discloses using graph to model relationships between events using node and edge representations (i.e. Sweeney, paragraph 0047).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Kesin’s teaching of grouping similarity of user activities with similarity of cohort with Sweeney’s teaching of including set of graph-like relationships between events using nodes and edges  to model relationship between similarity of user activities with similar groups.

 	With respect to claims 4 and 16, Kesin and Sweeney discloses wherein the instructions are further to cause the processor to: apply a distinguishing characteristic to the nodes according to the groups in which the nodes are assigned (e.g. Sweeney, paragraph 0047). 

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONGOC TRAN whose telephone number is (571)272-3843.  The examiner can normally be reached on 9-5 Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571) 272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.